DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on June 29, 2022.
Claims 7 and 17 are cancelled.
Claims 1-6, 8-16, and 18-20 are pending.
Claims 1-6, 8-16, and 18-20 are examined.
This Office Action is given Paper No. 20221003 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narasimhan et al. (US 2017/0300978) in view of Brown et al. (US 2016/0342962).

Claims 1, 11
Narasimhan discloses:
a computer processor (processor, see [0082]) operable to execute a set of computer-readable instructions; and 
a memory (memory, see [0082]) operable to store the set of computer-readable instructions operable to: 
create a secure information vault (transaction databases, see [0028]);
determine that a first user (user, see [0033]) has completed a registration process (registration, see [0033]) for access to the secure information vault;
determine that the first user is a verified user (authorized user, see [0034]);
facilitate, based on the determination that the first user has completed the registration process and the determination that the first user is a verified user, access (e.g. transaction, see [0037]) of the first user to the secure information vault;
store data in the secure information vault, wherein the data includes at least one of an address (address, see [0033]) for physical delivery of payments and an address (first registration public ledger address, see [0035]) for electronic delivery of payments, and wherein the data is associated with the first user;
link the first user to a second user (payer, see [0053]) by facilitating secure communications and requesting link confirmations (verified user static key, see [0053]) between the first user and the second user;
facilitate a payment (transfer funds, see [0053]) between the first user and the second user based on the data stored in the secure information vault associated with the first user.
Narasimhan does not disclose:
Having… mode;
Wherein in the basic mode… payments;
Wherein in the plus or enhanced mode… assignee.
Brown teaches:
having a basic mode (public, see [0081]) and a plus or enhanced mode (private, see [0081]);
wherein in the basic mode, the second user is notified to use only the address for physical delivery of payments or the address for electronic delivery of payments (URL, see [0081]), and the secure information vault is configured for the second user to acknowledge the notification to use only the address for physical delivery of payments or the address for electronic delivery of payments (public requests may be seen or shared, see [0081]), and 
wherein in the plus or enhanced mode, functionalities of the basic mode are included, and the first user (primary party, e.g. user A, see [0047-0048]) can assign the payment to an assignee (e.g. school, see [0048]) associated with the secure information vault, the second user (parents of students, payors, see [0048, 0050]) is notified to pay the assignee associated with the secure information vault, and the secure information vault is 247224600.1Application No. 16/585,926configured to discharge a payment obligation of the second user if the second user pays the assignee.
Narasimhan discloses creating a secure vault, determining a first user has registered, determining that the first user is verified, facilitating access, storing data, linking the first user to a second user, and facilitating payment between the first user and second user. Narasimhan does not disclose a basic and enhanced mode, but Brown does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the public ledger authentication system of Narasimhan with the basic and enhanced modes of Brown because 1) a need exists for an improved authentication system so that payment accounts are not compromised (see Narasimhan [0004-0005]); and 2) a need exists for facilitating payment from a first party to a second party (see Brown [0003]). Having a basic mode and plus mode allows for variability in how the funds are transferred.
Note that “the secure information vault is 247224600.1Application No. 16/585,926configured to discharge a payment obligation of the second user if the second user pays the assignee” is conditional language (see interpretation below).

Claims 2, 12
Furthermore, Narasimhan discloses:
the first user is a payee (payee, see [0053]) and the second user is a payor (payer, see [0053]).

Claims 3, 13
Furthermore, Narasimhan discloses:
the first user comprises at least one of an individual (user, see [0053]) or an entity.

Claims 4, 14
Furthermore, Narasimhan discloses:
determining that the first user is a verified user further comprises at least one of: searching for the first user in a global cybercrime database; searching company records for entity and Federal Employee Identification Numbers (FEIN) associated with the first user; searching a database using a name (user identification information, e.g. name, address, phone number, see [0020, 0034]), home address, home phone number, or state driver’s license number of the first user, searching for entity registration, annual filings, registered officers, and a registered agent associated with the first user; performing an internet search engine search for an individual name, entity name, or IP address used to login or register with the secure information vault, any email addresses, domain names, phone numbers, or physical mailing addresses provided during the registration process; searching a map application program or website for the physical mailing address to confirm a mapped building matches a disclosed description; searching a professional social media website for an individual names or entity name associated with the first user; searching a website of the first user to confirm a match with any disclosed information; using multi-factor authentication with the first user through at least two different methods from among phone text, phone call, and alternative email; and requiring at least two users from an entity be confirmed and credentialed.

Claims 5, 15
Furthermore, Narasimhan discloses:
the linking of the first user to the second user further comprises: 
receive, from the first user, a request to establish a link (payment is requested by donee, see [0062]) with the second user; and 
determine that the second user is registered (donor is regulation verified, see [0063]) with the secure information vault.

Claims 6, 16
Furthermore, Narasimhan discloses:
the linking of the first user to the second user further comprises: 
receive, from the first user, a request to establish a link (payment is requested by donee, see [0062]) with the second user; 
determine that the second user is not registered (non-verified, see [0057]) with the secure information vault.
Furthermore, Brown teaches:
send an invitation to the second user to register with the secure information vault (send an invitation to payor to create an account, see [0067]); and 
determine, subsequent to sending the invitation, that the second user has registered with the secure information vault (payor sends payment response, see [0069]).

Claims 8, 18
Furthermore, Narasimhan discloses:
create a first cryptographic hash key (first user static key, see [0034]) that is unique to the processor and the data;
create a second cryptographic hash key (second user static key, see [0037]) unique to the processor and the data;
compare the first cryptographic hash key and the second cryptographic hash key (do they match, see [0039]); 
determine, based on the comparison of the first cryptographic hash key and the second cryptographic hash key, that the first cryptographic hash key and the second cryptographic hash key are different (they do not match, see [0039]); and
determine, based on the determination that the first cryptographic hash key and the second cryptographic hash key are different, that the data was altered without authorization (user is not registered, discard user identification information, see [0039-0040]).

Claims 9, 19
Furthermore, Narasimhan discloses:
create a first cryptographic hash key (first user static key, see [0034]) that is unique to the processor and the data; 
determine that the data has been accessed by the first user (authorized user, see [0034]) or the second user; 
create, based on the determination that the data has been accessed by the first user or the second user, a second cryptographic hash key (second user static key, see [0037]) unique to the processor and the data;
compare the first cryptographic hash key and the second cryptographic hash key (do they match, see [0039]); 
determine, based on the comparison of the first cryptographic hash key and the second cryptographic hash key, that the first cryptographic hash key and the second cryptographic hash key are different (they do not match, see [0039]); and
determine, based on the determination that the first cryptographic hash key and the second cryptographic hash key are different, that the data was altered without authorization (user is not registered, discard user identification information, see [0039-0040]).

Claims 10, 20
Furthermore, Narasimhan discloses:
create a first cryptographic hash key (first user static key, see [0034]) that is unique to the processor and the data;
determine that the data has been modified by an authorized user (authorized user, see [0034]); and
create a second cryptographic hash key (second user static key, see [0037]) unique to the processor and the modified data.

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Putre et al. (US 2018/0349891) discloses systems and methods for online payment processing using secure inline frames.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
operable “1 : fit, possible, or desirable to use.”  Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield, M.A. 1986.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claims 1 and 11 recite “the secure information vault is 247224600.1Application No. 16/585,926configured to discharge a payment obligation of the second user if the second user pays the assignee.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.